DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 17, 34, and 51 have been cancelled; therefore, Claims 1-16, 18-33, and 35-50 are currently pending in application 16/863,743.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16, 18-33, and 35-50 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-16, 18-33, and 35-50 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-16 are directed toward a process (method). Claims 18-33 are directed toward a computer program product having computer-readable tangible storage media (article of manufacture). Claims 35-50 are directed toward an apparatus (system).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-16, 18-33, and 35-50 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 18 and 35 are directed specifically to the abstract idea of employee compensation analysis and management.
Regarding independent claims  1, 18 and 35, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A compensation management method, executed on a computing device; a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations; a computing system including a processor and memory configured to perform operations, comprising:
enabling a user to define a first compensation plan for one or more performance-based employees within an automotive space,
enabling the user to define a second compensation plan for the one or more performance-based employees within the automotive space,
comparing the first compensation plan to the second compensation plan to determine one or more differential characteristics for the second compensation plan with respect to the first compensation plan, wherein the one or more differential characteristics include a payroll impact for the one or more performance-based employees and a profitability analysis of the automotive space; 
distributing the one or more differential characteristics with respect to a plurality of performance information indicators; and 
generating and displaying a report on the computing device, wherein the report is configured to display a commission earned by the automotive space based on a plurality of user-selected compensation plans on a graph that includes the commission on a first axis and the user-selected period of time on a second axis, wherein the plurality of user-selected compensation plans includes the first compensation plan and the second compensation plan.

As the underlined claim limitations above demonstrate, independent claims 1, 18 and 35 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 2-16, 19-33, 36-50 provide further details to the abstract idea of claims 1, 18 and 35 regarding the received data and the indicator (information), therefore, these claims include mathematical concepts, mental processes, and certain methods of organizing human activities for similar reasons provided above for claims 1, 18 and 35. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-16, 18-33, and 35-50 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computing device,” a “computer readable medium,” a “computing system,” a “processor,” and “memory.”  However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 2-16, 19-33, 36-50 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-16, 18-33, and 35-50 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computing device,” a “computer readable medium,” a “computing system,” a “processor,” and “memory.”  However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 2-16, 19-33, 36-50 merely recite further additional embellishments of the abstract idea of independent claims 1, 18 and 35 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 18 and 35, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 1-16, 18-33, and 35-50 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-16, 18-33, and 35-50 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Response to Arguments
Applicant's arguments filed on 11/23/2022, with respect to Claims 1-16, 18-33, and 35-50, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as FINAL, based on the rejection above.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The Applicant has made the argument that the claims are directed to patent eligible subject matter.8 
However, while the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are “significantly more” than an abstract idea (Step 2a-2b).
The claim limitations (under their broadest reasonable interpretation) recite Certain methods of organizing human activity, Mathematical concepts, and/or Mental processes as defined in the guidance set forth in the 2019 Memorandum. This is so because the claimed limitations recite steps that involve a receiving compensation data, analyzing the data, transmitting/ displaying the data, and steps that a person can perform in his mind or with the aid of pen and paper. See In re BRCA1 & BCR A 2 — Based Hereditary Cancer Test Patent Litig., 11A F.3d 755, 763 (Fed. Cir. 2014) (concluding that comparing information and making determinations based on the comparisons is an “abstract mental process.”). Accordingly, the Examiner concludes that the claims recite a judicial exception of a Mental process, Mathematical concepts, and/or Certain methods of organizing human activity.
Furthermore, having determined that claims recite a judicial exception, analysis under the Memorandum turns now to determining whether there are “additional elements that integrate the judicial exception into a practical application.” See Memorandum (Step 2A, prong 2), see also MPEP § 2106.05(a)-(c), (e)-(h)). This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application within the meaning defined in the Subject Matter Eligibility Guidelines, Examiner notes the following.  While the computer technology does make the steps more easily performed, in principle, the steps can be performed without such computer and the notion of ‘practicality’ is not evidenced.  ‘Practicality’ is based on whether the invention demonstrates:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
The claims are simply directed to an abstract idea (searching, correlating, and transmitting/ displaying data based on saved rules and characteristics) with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea, and because they amount to simply implementing the abstract idea on a computer. 
Finally, the examination proceeds to evaluating whether the claims add specific limitations beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)) or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Memorandum (Step 2B). The claims do not add specific limitations beyond what is well-understood, routine, and conventional (See for example the sited prior art of Lovell). As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself.
The Examiner therefore maintains the 35 USC 101 rejections.
Applicant’s remaining arguments are addressed in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 16, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629